Title: To James Madison from Christopher McPherson, 13 April 1800
From: McPherson, Christopher
To: Madison, James


Honored Sir
Louisa at Colo. Richd. Morris’sSunday the 13th. of April 1800
I arrived here without Accident at half past 2’oClock. The Horses performed Most admirably.
Tyre informed me on the road it was reduced to almost a Certainty with him, that at this particular period of the Year—there Could not have been hired in his ⟨nei⟩ghborhood a Horse for the present distance for any Sum in reason. This with the Family going off tomorrow on the Same Horses—and other Considerations—Stamps upon my Mind an appropriate Sense of your goodness, that is not easily expressed.
I shall however watch for an opportunity to Convince you how Sensible I am of it. With Considerations of the highest respect & esteem I am Sir Your Most Obedient & very Humble servt
Christ: McPherson
